Exhibit 10.1

    (EXIDE LOGO) [g25088g2508801.gif]           Executive Offices     13000
Deerfield Parkway Bldg. 200     Alpharetta, GA 30004

September 16, 2010
Edward R. Tetreault
135 Wellfleet Lane
Mooresville, North Carolina 28117
Dear Ed:
On behalf of Exide Technologies, I am pleased to extend an offer of employment
for the position of Executive Vice President for Human Resources at our
Alpharetta, Georgia location. You will report to me. Your annual base salary
will be paid at a rate of approximately $14,583.00 semi-monthly ($350,000.00 per
year). It is anticipated that you will begin this assignment on November 1,
2010.
You will receive a $600,000.00 signing bonus, payable in a lump sum on your hire
date. After 12 months of employment, if still employed with the Company, you
will receive an additional bonus payment of $200,000.00, payable in a lump sum
on the first anniversary of your hire date. After 24 months of employment, if
still employed with the Company, you will receive another lump sum payment of
$150,000.00, as an inducement payment, payable on the second anniversary of your
hire date. All three payments shall be referred to herein, individually and/or
collectively, as “Inducement Awards.” Should you leave the Company voluntarily,
or be terminated “for cause” (as defined herein), you will be obligated to repay
the Company a pro-rated portion of these Inducement Awards, to the extent paid,
based upon a fraction the numerator of which is (x) 24 minus the number of
complete calendar months you are employed by the Company and the denominator of
which is (y) twenty-four (24). For purposes of determining the above-stated
repayment obligation under the Inducement Awards, a “for cause” termination
shall mean (i) a willful and continued (after ten business days prior written
notice from the Company) failure to substantially perform your duties or to
comply with the reasonable policies of the Company (other than any such failure
resulting from your incapacity due to physical or mental illness); (ii) an act
or omission that constitutes willful misconduct, gross negligence or fraud;
(iii) misappropriation, embezzlement, or dishonesty with respect to your duties
with the Company, or (iv) conviction or entering a plea of guilty or no contest
to a felony.
You will be eligible to participate in Exide’s Annual Incentive Plan (“AIP
Plan”) for FY2011, in accordance with the terms of the AIP Plan. Your target
payout in the AIP Plan of 50% of your annual base salary will be pro rated based
on your start date. You will also be eligible to participate in Exide’s Annual
Long Term Performance Program (“the Program”), in accordance with the terms of
the Program, at a target grant equal to 100% of your annual base salary. Upon
your hire date, the Company will also grant you an equity grant of 100,000
shares of restricted common stock pursuant to the Company’s 2009 Stock Incentive
Plan (“the Plan”), to cliff vest following your third year of continuous
employment with the Company. Please call me if you have any questions about
these incentives.
You will be eligible to participate in such standard employee benefits offered
by the Company for its senior executives, in accordance with the eligibility
requirements and under the terms of such plans, including, without limitation,
the Company’s automobile and standard relocation allowance policies. You will
receive a monthly automobile allowance of $950.00, subject to the terms of the

 



--------------------------------------------------------------------------------



 



Page 2
standard automobile policy. If necessary, the Company has agreed to extend for a
period of up to six (6) months, temporary housing benefits under the Company’s
standard relocation policy. The Company also agrees to reimburse you for fifty
per cent (50%) of the documented loss on sale of your existing home up to a
maximum reimbursement of $300,000, subject to gross up to address any tax
liability. All benefits commence the first of the month after you have been on
the payroll for 60 days. The Company will therefore reimburse you for any out of
pocket COBRA expenses incurred by you, for yourself or your dependents, during
the period prior to your becoming eligible for the Company’s benefit plans. If
you have any questions regarding our benefit plans, please call me.
You will be entitled to four (4) weeks of paid vacation per year, to be used and
accrued according to the Company’s policy as it may be established from time to
time.
Consistent with Exide’s commitment to provide a drug-free work environment for
all employees, this offer is contingent upon the successful completion of a
pre-employment drug screen as well as satisfactory results of previous
employment verification and background investigation check. Please contact Bob
Stinchcum, Human Resources Director for Exide Technologies, at (678)566-9335
after your start date to schedule an appointment for a drug screen at a facility
located closest to you. This offer is also contingent upon verification of your
Employment Eligibility (on Form I-9).
Further, you acknowledge that by accepting this offer, you are confirming that
you are not party to any existing employment contract or non-compete agreement
that would be violated by your immediate employment with Exide Technologies or
would in any way limit your employment with Exide Technologies.
You further acknowledge and agree that this offer letter is not a contract of
employment or an offer of a contract for employment. Exide is an at will
employer. Employment with Exide may be terminated with or without cause and with
or without notice at any time at your option or the Company’s option. You also
acknowledge and agree, however, that your repayment obligations under the
Inducement Awards set forth above are valid and binding obligations on your part
and which are enforceable by Exide under Georgia law.
If the terms we have presented are agreeable, please sign below where indicated
and return the original letter to my attention, and keep a copy for your
records. Should you have any questions relating to the contents of this letter,
please feel free to contact me.
We look forward to having you join the Exide Technologies team, as I am
confident your contributions to our organization will be beneficial to both of
us.
Sincerely,
James R. Bolch
Chief Executive Officer
If the above-stated terms are agreeable, please sign below and return this
letter.

             
/s/ James R. Bolch
                     
Signature
  Date   Print Name    

 